Dolliver, J.
(dissenting) — In determining the timeliness of this case, the majority has failed to clarify where in the landmark-designating process First United Methodist Church of Seattle (First United Methodist) has arrived and thus has focused on a premature constitutional issue. The City of Seattle (City) has not enacted a landmark-designating ordinance for First United Methodist. See SMC 25.12.610. The hearing examiner has not recommended nomination of First United Methodist for landmark designation. See SMC 25.12.560; SMC 25.12.610. Rather, First United Methodist’s status remains unresolved at the hearing examiner stage of the nomination process. Truly, while the parties are discussing whether to nominate First United Methodist as a landmark, the church should submit any modification proposals to the Seattle City Council (Council). SMC 25.12.620. First United Methodist has submitted no proposals. No governmental body has exerted any controls over the church or its operation. Designation may not occur at all.
Where in this scenario of facts has the allegedly unconstitutional application of the Landmarks Preservation Ordinance occurred? A declaratory judgment on the constitutionality of a yet to be enacted landmark-designating ordinance is premature, as is consideration of the potential impact of landmark nomination before the nominee has formulated any proposal subject to controls. I concur with the majority’s reversal of the Court of Appeals decision, but I dissent from the majority’s ultimate holding that the Landmarks Preservation Ordinance is unconstitutional as applied to Plaintiff First United Methodist. I would dismiss.
Two doctrines compose prematurity in a declaratory judgment action: justiciability and ripeness. First Cove*254nant Church v. City of Seattle, 114 Wn.2d 392, 398, 787 P.2d 1352 (1990) (First Covenant I), vacated, 499 U.S. 901 (1991), reinstated on remand, 120 Wn.2d 203, 840 P.2d 174 (1992) (First Covenant II). The justiciability doctrine prevents a court from issuing an advisory opinion in a declaratory judgment cause. Walker v. Munro, 124 Wn.2d 402, 411, 879 P.2d 920 (1994); see RCW 7.24.010 et seq. Four mandatory factors produce a justiciable controversy:
(1). . . an actual, present and existing dispute, or the mature seeds of one, as distinguished from a possible, dormant, hypothetical, speculative, or moot disagreement, (2) between parties having genuine and opposing interests, (3) which involves interests that must be direct and substantial, rather than potential, theoretical, abstract or academic, and (4) a judicial determination of which will be final and conclusive.
Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137 (1973).
A more striking example than the present case of an advisory opinion is difficult to envision. No present dispute or interests exist for review — because no final action has occurred or been applied to First United Methodist. The dispute between the parties is merely speculative until formal designation occurs. See First Covenant I, 114 Wn.2d at 398. Indeed, by forgoing a final administrative decision, First United Methodist has eschewed the very process designed to protect its interests in designation through mutual development of controls and incentives. See SMC 25.12.470; SMC 25.12.490; SMC 25.12.570.
By comparison, where the challenged portions of Initiative 601 were not yet in effect, this court determined any dispute was merely speculative and thus nonjusticiable. Walker, 124 Wn.2d at 411. Likewise, a constitutional challenge to the provisions of the Growth Management Act permitting revenue penalties against noncomplying cities was nonjusticiable because no sanctions had yet been imposed. Snohomish County v. Anderson, 124 Wn.2d 834, 840, 881 P.2d 240 (1994). The interests here remain equally potential and abstract until the Council enacts controls in *255a landmarks ordinance that substantially limits First United Methodist’s religious expression. See First Covenant I, 114 Wn.2d at 398. Even First United Methodist criticized as advisory the Court of Appeals conclusions regarding the constitutionality of specific potential controls in a landmark-designating ordinance.
As noted by the majority, this case concerns a similar constitutional challenge to the application of landmark designation and controls to a church considered by this court in First Covenant I and II.
The First Covenant I majority determined the church presented a justiciable controversy in claiming landmark designation, and the restrictions of the designating ordinance substantially limited the church’s religious expression by interfering with its ability to alter or sell the property. First Covenant I, 114 Wn.2d at 398. In remanding here, the majority has approved the same review of the City’s consideration of landmark status for First United Methodist. Yet the majority ignores an insurmountable factual distinction barring review: landmark designation has not come to pass in the present case. While I reiterate the First Covenant I majority erroneously proceeded past the threshold issue of prematurity, the present case does not even attain the finality or ripeness of First Covenant I. See First Covenant I, 114 Wn.2d at 418 (Dolliver, J., dissenting).
Even by weakening the justiciability test to permit First United Methodist’s challenge, this case certainly is premature. To determine ripeness, the court will examine " 'the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.’ ” First Covenant I, 114 Wn.2d at 399 (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149, 87 S. Ct. 1507, 18 L. Ed. 2d 681 (1967); Standard Alaska Prod. Co. v. Schaible, 874 F.2d 624, 627 (9th Cir.1989), cert. denied sub nom. BP Exploration (Alaska), Inc. v. Baily, 495 U.S. 904 (1990)). Three requirements compose a claim fit for judicial determination: "if the issues raised are primarily legal, do *256not require further factual development, and the challenged action is final.’ ” First Covenant I, 114 Wn.2d at 400 (quoting Standard Alaska, 874 F.2d at 627).
The majority describes the nomination of the church as final because it imposes certain restrictions. Finality, however, requires the administrative decision maker has reached "a definitive position on the issue that inflicts an actual, concrete injury.” Williamson County Regional Planning Comm’n. v. Hamilton Bank, 473 U.S. 172, 193, 105 S. Ct. 3108, 87 L. Ed. 2d 126 (1985). In First Covenant I, the final action ripening the controversy lies in the normalization of restrictions in a landmark-designating ordinance. First Covenant I, 114 Wn.2d at 399. Nomination here is not final, nor has the possibility of nomination produced any actual, concrete injury. Only by imagining a speculative hardship that might conceivably flow from a nonexistent nomination or designation hypothetically containing unspecifiable controls and resulting in a potentially negative decision by the Landmarks Board or the Council can the majority find a constitutional injury here.
The majority points to the hardship of landmark designation as interfering with First United Methodist’s religious freedom. Indeed, such is the holding of First Covenant I and II regarding that church’s designating ordinance. First Covenant II, 120 Wn.2d at 219; First Covenant I, 114 Wn.2d at 409-10. But no designating ordinance exists in the present case. Again, the majority has speculated on the impacts a designating ordinance might wreak. Each landmark-designating ordinance is unique, developed case by case to protect the needs of the individual landmark. Whether the controls of a nonexistent ordinance might interfere with this church is impossible to determine.
Certainly no factual development has ensued to decide the particular hardship asserted by First United Methodist—that landmark controls would prevent sale or demolition of the property. Even were controls currently in place *257for review, the church has not submitted any proposal by which to determine the impact of those controls. Even if the church made a proposal and even if the designating ordinance specifically restricted that proposal, the Council has authority to grant an exemption for the proposed activity. SMC 25.12.680; SMC 25.12.810.
By permitting this case to go forward, the majority has greatly and unjustifiably expanded the principles of religious freedom that First United Methodist Church of Seattle claims threatened. First Covenant I and II prevent a city from imposing specific landmark controls on a place of worship upon a showing of a burden on religion. The present decision prevents a city from even discussing nomination of a place of worship, much less nominating, designating, or enacting controls over a church. While the First Amendment prohibits governmental interference in religion, the majority sanctions religion’s isolation from its community.
Talmadge, J., and Pekelis, J. Pro Tern., concur with Dolliver, J.
Madsen, J., concurs in the result.